Exchange Traded Spreads Trust 44 Montgomery Street, Suite 2100 San Francisco, California 94104 June 23, 2014 VIA EDGAR Securities Exchange Commission treet, N.E. Washington, DC 20549 Re: Exchange Traded Spreads Trust File Nos.333-148886 and 811-22177 On behalf of the Fund, and pursuant to Rule 497(c) under the Securities Act of 1933, as amended (the “Securities Act”), transmitted for filing are exhibits containing interactive data format risk/return summary information using the eXtensible Business Reporting Language (XBRL).The interactive data files included as an exhibit to this filing relate to the risk/return summaries in the prospectus of the Trust, dated May 19, 2014, filed along with the Fund’s statement of additional information, also dated May 19, 2014, with the Securities and Exchange Commission pursuant to Rule 497(c) under the Securities Act on June 4, 2014. Please direct any questions regarding this filing to the undersigned at 415-398-2727. Sincerely, /s/ Stephen C. Rogers Stephen C. Rogers President
